Citation Nr: 1713177	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  02-11 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine.

2.  Entitlement to service connection for degenerative disc disease of the left shoulder.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980 and from September 1990 to June 1991.  The Veteran also had inactive service for 11 years and 9 months.  The Board notes that many of the Veteran's personnel records from his service are missing and not associated with the record.

This matter comes before the Board of Veterans' Appeals (Board) from August 2001, February 2003, and August 2004 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran underwent a hearing with the undersigned Veterans Law Judge (VLJ) in January 2006, and a transcript of the hearing is associated with the record.

The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the currently demonstrated cervical spine degenerative disc disease was caused by in-service incidents.



CONCLUSION OF LAW

The criteria for the establishment of service connection for cervical spine degenerative disc disease are met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for cervical spine degenerative disc disease.  For the following reasons, the Board finds service connection is warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A short review of the facts reveals the following:

A February 1987 report of medical history demonstrates that the Veteran complained of recurrent back pain due to a pulled back muscle.

In June 1991, the Veteran was involved in a motor-vehicle accident in Saudi Arabia.  Following the accident, the Veteran suffered from back pain for four to five months and was treated with physical therapy and saline injections; the Veteran was diagnosed with musculoskeletal pain.  The Veteran's accident and pain are noted in his exit examination.

In November 1997, the Veteran again complained of upper and lower back pain after sitting or lifting on his demobilization examination.

The Veteran states that in 2000, he re-injured his back in a separate motor-vehicle accident during service with the United States Reserves in Korea.  Subsequent to this accident, the Veteran suffered from persistent stiffness and soreness to the neck with muscle spasms.

A Compensation and Pension (C&P) examination in June 2001 demonstrated that the Veteran suffered from narrowed disc space in his cervical spine.  Later in June, the Veteran sought care from his primary care provider for pain in his back.

In 2002, following the Veteran's exit from the service, he was injured in another motor-vehicle accident.

In June 2005, the Veteran underwent an additional C&P examination in which he was diagnosed with degenerative disc disease of the cervical spine.  The examiner concluded it was as least as likely as not that the Veteran's degenerative disc disease of the cervical spine was related to his in-service military car-accidents.

In October 2012, the Veteran underwent a VA examination in which he was again diagnosed with cervical spine degenerative disc disease.  This examiner, however, concluded that it was less likely than not that the Veteran's condition was related to his active duty, and more likely that his condition was related to his post-service car accident.

Applying the law to the facts of the case, the Board finds that the evidence is at least in equipoise as to whether or not the Veteran's condition is related to service.  
The Board finds that there is credible lay evidence of records which supports the claim.  The evidence most favorable to the Veteran includes the following: first, all examinations confirm that the Veteran suffers from cervical spine degenerative disc disease.  Second, there is credible evidence showing that the Veteran injured the cervical spine/upper back in service.  Third, a review of the Veteran's medical records over the past 25 years confirm that the Veteran has consistently and persistently relayed his story to each medical provider: that he was involved in an accident in service, and that he has had neck and upper back pain since that time.  Finally-and perhaps most persuasively-the June 2005 C&P examiner determined it was more likely than not that the Veteran's condition was related to service

On the other hand, the Board notes that an October 2012 C&P examiner determined the Veteran's neck/upper back condition was less likely than not related to service.  The Board finds that the evidence is at least in equipoise as to whether or not a nexus to service is shown, and the Board finds that the Veteran is entitled to service connection for cervical spine degenerative disc disease.


ORDER

Service connection for degenerative disc disease of the cervical spine (claimed as neck and upper back pain) is granted.


REMAND

The Veteran contends that he is entitled to service connection for a left shoulder condition.  For the following reasons, the Board finds a remand is necessary.

A review of the record reveals that the Veteran underwent C&P examinations in June 2005 and October 2012. While both examiners believed it was less likely than not that the Veteran's shoulder condition was attributable to his active service, both physicians indicated the Veteran's left condition could potentially be attributed to his cervical spine degenerative disc disease.  Accordingly, given the Board's grant of the Veteran's claim of entitlement to service connection for degenerative disc disease of the cervical spine (discussed above), another examination is in order to ascertain precisely whether or not the Veteran's cervical spine condition causes or aggravates the Veteran's left shoulder condition.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an examination to determine the nature and etiology of his left shoulder condition.  The examiner is asked to opine on whether it is more or less likely (50 percent probability) that the Veteran's left shoulder condition is caused by or aggravated (increased the severity) by the Veteran's service-connected cervical spine degenerative disc disease.

***In making this determination, the examiner is asked to discuss the June 2005 and October 2012 C&P examiners who determined the Veteran's left shoulder condition was potentially related to his cervical spine condition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


